DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        
       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-19, 21-28, 30-32, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Man et al. (US 2003/0109403 A1).
Regarding claims 17-19, 21-28,   Man teaches a method of cleaning a laundry substrate; [claim 83, 159], with its use solution; [157], wherein the composition (claims 19, 28)  has a long shelf stability, and due to inclusion of actives within the binder which inhibits their degradation; [7, 12] and prevents their premature interaction. By this method of making. Thus by this method of manufacturing Man has avoided the complexities of encapsulating or coating the reactive ingredients (for keeping them separate and not reacting with each other) such as bleaching and bleach activating materials, thus the composition is stabilized; [7-8, 37, 179, 189].  Man teaches a solid cleaning composition (abstract, 15) comprising; solidification matrix component as alkali metal (Na) carbonate in the amount of 15-70%; [29, 88, 90, 106], active oxygen source such as hydrogen peroxide and sodium percarbonate in the amount of 5-50%; [62, 66, 72, claim 84], bleach activating agent such as tetraacetyl ethylene diamine in the amount of 0.01-75%; [117-118], phosphonic acid derivative (i.e. a sequestrant); [39, 104, claim 1], anionic surfactant of alkyl benzene sulfonate (LAS) and a cellulose component (i.e. binding system) components; [111, 133], wherein the pH of composition (claim 18) , when dissolved in water, is in the range of 7-10.5; [158], and composition is substantially free of added water; [claims 86-87].  A use solution of composition is generated for cleaning and sanitization by contacting a surface; [115, 157, 159], wherein the solution is also employed in laundry applications; [159]. Composition (claim 26)  comprises additional chelants such as ethylenediamine- tetraacetic acid (EDTA), N-hydroxyethyl-thylenediaminetri- acetic acid (HEDTA), and diethylenetriaminepentaacetic acid (DTPA); [93].  Composition (claim 27) is a pressed solid; [190, 200].

Regarding claims 30-32 and 34-35,  Man teaches a method of combining an alkaline solidification matrix, an active oxygen source, a bleach activation agent, sequeterants such as phosphonates, anionic surfactant and cellulose compound  wherein the composition is formed under pressed condition into block or tablet forms; [149-152, 186, 190, 200]. Composition is not formed by an ash-based hydration, and active oxygen source and bleach activator do not react with one another before being introduced into aqueous solution for cleaning and sanitizing a surface; [7-8, 37].
      
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20, 29, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Man et al. (US 2003/0109403 A1) as applies to claims 17 and 30 correspondingly. 
	Regarding claims 20 and 36,   Man teaches the composition and method of its preparation comprising; 10-70 wt.% alkaline solidification matrix such as sodium carbonate; [29,88, 90, 106], bleach activating agent such as tetraacetyl ethylene diamine in the amount of 0.01-75%; [117-118], active oxygen source such as hydrogen peroxide and sodium percarbonate in the amount of 5-50%; [62, 66, 72, claim 84], amount of 0.1-70 wt.%phosphonic acid derivative (i.e. a sequestrant); [30, 39],  surfactants including anionic ones in 0.5-20 wt.%; [23], and cellulose component in amount of 0.5-10 wt.%; [45].  Man does not teach the total amount of binding system and share of the anionic surfactant within total surfactants.  Therefore each claimed weight percent of cellulose and anionic surfactant with respect to binding system (anionic surfactant + Cellulose) would be a matter of a routine laboratory experimentation and adjustment to obtain the qualified results as intended for the claimed composition.  It is noted that,  as to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir), [MPEP 2144.05]. 
 	Regarding claim 29,   Man does not, expressly, teach properties such as wet interface and multi usability of the composition.  However, it should be note that; I)- Man’s composition is made in solid block shapes (15, 32, 143) that obviously are not single use composition, because after being exposed to water it produces a wash solution and will last for many more application. II)-  It has been held that a recitation with respect to the manner in which a claimed article, or composition, is intended to be employed does not differentiate the claimed article from a prior art article satisfying the claimed structural limitation.  Ex parte Masham, 2 USPQ2d 1647 (1987), [MPEP 2114, R-1].
Regarding claim 33,  Man teaches the mixing of the components to get a homogeneous mixture, but it does not teach the timing of the bleach activator.  However, this is construed as an ordinary experimental preference and determination for manufacturing steps  which does not impart patentability. At the time before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to select the timing of the addition of reactive oxygen source and bleach activator with the motivation of preventing their interaction before their exposure into cleaning solution and the surfaces to be treated, cleaned and sanitized. 
Furthermore, Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) ; In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.) [MPEP 2144.04 IV C].


                                                 Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/09/10

                                                                                                                                                                             
/LIAM J HEINCER/Primary Examiner, Art Unit 1767